Title: Memorandum from Henry Knox, 1790
From: Knox, Henry
To: Washington, George



[1790]

Governor St Clairs proposal of obtaining a cession of territory from the Wabash Indians at this peculiar time, seems liable to several objections.

1st It is not for the interest of the United States to extend their territory at present. They possess abundantly more Land, than they can profitably sell.
But was there a market for more Land the policy of scattering our people in distant thin settlements may be justly disputed. It will be our true wisdom to condense our population instead of dispersing it. Besides the expence of protecting such distant settlements greatly exceeds the value of them, whether considered as purchasers of the Land, as consumers of articles contributing to the revenue, or as constituting a strength of any real use to the empire.
2dly To grasp at additional territory will give the expedition an avaricious aspect. In this point of view it will disgrace the government.
The motives of the expedition ought to appear as they really are—A clear and uncompounded dictate of Justice to punish a bandetti of robbers, and murderers, who have refused to listen to the voice of peace and humanity, and as a terror to warn other tribes against the commission of similar crimes.
It will not materially lessen the charge to assert the United States propose to pay the Indians for the lands. Because it is a well known fact, that unless they could be civilized, and learn the arts of agriculture, the taking away their lands for the usual pitiful considerations, is taking away the means of supporting their lives.
But it would be a difficult circumstance to convince the people of the United States, of the propriety of paying any considerable sums to the obnoxious tribes, whose enormities have caused the expence of so much treasure, and blood.
To obtain Lands of the Wabash Indians at this time, either by conquest or by purchase would afford such of the people of Georgia, as are dissatisfied with the creek treaty, and the Yazous and Tennessee companies, with cause for impeaching the rectitude of the General Government for extending its own territory and circumscribing the States.
If deputies from the hostile tribes should be sent to Fort Washington as the Governor supposes, they must be fed while they remain at that post, and upon their departure they might receive some blankets. But nothing more at present. They ought to be made to feel the inconveniencies of their conduct.

It would have an absurd appearance, to raise an army at great expence to destroy the Indians corn, and upon the objects being effected, to replace the corn which had been so Destroyed.
